DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election of Group II (Claims 5-8) in the reply filed on 05/27/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 1-4 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2021.  Accordingly, claims 1-12 are pending, with claims 1-4 and 9-12 currently withdrawn.  Claims 5-8 are examined.
Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No.  PCT/JP2017/046019, filed 12/21/2017.  Acknowledgement is also made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Application No(s).   JP2016-248711, filed in Japan on 12/22/2016.
Information Disclosure Statement
The Information Disclosure Statement (IDS) has been considered and initialed and is attached hereto.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term Tween, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 6 is objected to because of the following informalities:  Wherein is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and to natural phenomenon (specifically to a nature-based product), without significantly more. The claim recites an oligopeptide having the amino acid sequence of SEQ ID 

    PNG
    media_image1.png
    1001
    630
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    872
    896
    media_image2.png
    Greyscale
. 
This judicial exception is not integrated into a practical application because there is no practical application recited in the claims. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed peptides are nature-based products that are not markedly different from their naturally occurring counterparts.

Furthermore, SEQ ID NO:1 is merely a fragment of a naturally occurring protein  SEQ ID NO:1 is identical in sequence over its entire length to the corresponding sequence in the naturally occurring protein. The only difference between the elected species of peptide and their naturally occurring counterparts is therefore in the cleavage of a peptide bond. Fragmentation or truncation does not give rise to a marked difference in structure. Even though fragmentation or truncation structurally changes a protein from its natural state, the resultant difference (e.g., “broken” bonds) does not alter the sequence of the protein. There is no evidence in the specification that the claimed amino acid sequences have any structural or functional characteristics that are different from the naturally occurring protein. 
For these reasons, the elected species of SEQ ID NO:1 is also not markedly different from its naturally occurring counterpart, the full-length protein, and so is not significantly more than the judicial exception.
	Furthermore, as proteins are normally subject to degradation in vivo (for example by proteolytic enzymes), peptide fragments of this protein would also be naturally occurring. 
	While Applicant also claims having adhesiveness to a norbornene based polymer, it is expected that a peptide of the same sequence would have adhesiveness to this polymer. Moreover, adhesiveness is not defined, and any nonspecific interaction with the polymer can count as adhesiveness.
For all of these reasons, the claimed subject matter is ineligible under 35 U.S.C. 101 because the claimed products when given their broadest reasonable interpretation are directed to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jirimutu. et al. Genome sequences of wild and domestic bactrian camels. Nat. Commun. 3:1202 doi: 10.1038/ncomms2192 (2012).
With respect to claim 5, Jirimutu teaches a peptide containing the claimed seq id no: 1. (See above in the 101 rejection). As explained above, due to the open language of the claim, this claim reads on longer sequences that contain SEQ ID NO:1.
With respect to claims 6-8, Applicant has not defined adhesiveness.   It appears that any sort of attachment via charge interactions, van der waal forces, nonspecific binding, etc would qualify. Since the claimed peptide has the same structure as above, it would be likely to have the same properties and therefore have adhesiveness to the claimed polymers. With respect to claim 8, Applicant has not defined how the peptide is modified. Since the prior art includes SEQ ID NO: 1, it appears to meet the claim.
Claim(s) 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Oscillatoriales cyanobacterium USR001.
With respect to claim 5, Oscillatoriales cyanobacterium USR001 contains a peptide containing the claimed SEQ ID NO: 1. (See above in the 101 rejection). This organism existed in nature prior to the priority date. As explained above, due to the open language of the claim, this claim reads on longer sequences that contain SEQ ID NO:1.
With respect to claims 6-8, Applicant has not defined adhesiveness.   It appears that any sort of attachment via charge interactions, van der waal forces, nonspecific binding, etc would qualify. Since the claimed peptide has the same structure as above, it would be likely to have the same properties and therefore have adhesiveness to the claimed polymers. With respect to claim 8, Applicant has not defined how the peptide is modified. Since the prior art includes SEQ ID NO: 1, it appears to meet the claim.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/            Primary Examiner, Art Unit 1641